NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 MAGLORI MARTINEZ-HERRERA, AKA                     No.   14-73532
 Sonia Vasquez-Perez,
                                                   Agency No. A072-990-842
                  Petitioner,

   v.                                              MEMORANDUM *

 JEFFERSON B. SESSIONS III, Attorney
 General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        Maglori Martinez-Herrera, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision finding that Martinez-Herrera abandoned her

application for asylum and related relief. Our jurisdiction is governed by 8 U.S.C.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the decision to deem an application

abandoned, Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013), and we review de

novo claims of due process violations, Zetino v. Holder, 622 F.3d 1007, 1011 (9th

Cir. 2010). We deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in determining that Martinez-Herrera

abandoned her application for relief, where she did not file a completed application

with the immigration court by the deadline the IJ imposed. See 8 C.F.R.

§ 1003.31(c) (if an application “is not filed within the time set by the [IJ], the

opportunity to file that application . . . shall be deemed waived”). We reject as

unpersuasive Martinez-Herrera’s contention that her application was not

abandoned under Matter of Interiano-Rosa, 25 I. & N. Dec. 264 (BIA 2010)

(where an application for relief is timely filed but lacking supporting documents,

an IJ may deem the opportunity to file the documents waived, but may not deem

the application itself abandoned), where her application form was not complete as

submitted.

      Martinez-Herrera’s contentions that the agency ignored evidence or

arguments, and failed to provide a reasoned explanation for its decision are not

supported by the record. See Najmabadi v. Holder, 597 F.3d 983, 987, 990 (9th

Cir. 2010) (“[t]he [agency] does not have to write an exegesis on every contention”

(internal quotes omitted)).


                                           2                                     14-73532
      Accordingly, Martinez-Herrera’s contentions that her proceedings and the

BIA’s decision violated due process fail. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000) (requiring error and prejudice to prevail on due process challenge).

      We lack jurisdiction to consider Martinez-Herrera’s unexhausted challenges

to the agency’s decision not to grant her an additional continuance. See Tijani v.

Holder, 628 F.3d 1071, 1080 (9th Cir. 2010); Figueroa v. Mukasey, 543 F.3d 487,

492 (9th Cir. 2008) (exhaustion requires a petitioner to put the BIA on notice as to

specific issues such that the agency had an opportunity to pass on those issues).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   14-73532